Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered November 17, 2011, convicting him of attempted rape in the first degree, sexual abuse in the first degree, and robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence supporting his conviction of attempted rape in the first degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484, 492 [2008]). In any event, viewing the evidence in the light most favorable to the People (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of attempted *806rape in the first degree beyond a reasonable doubt (see People v Clyde, 18 NY3d 145 [2011]; People v Pereau, 64 NY2d 1055 [1985]; People v Jackson, 11 AD3d 369 [2004]; People v Urbina, 248 AD2d 123 [1998]). Moreover, upon our independent review of the weight of the evidence (see GPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we are satisfied that the verdict of guilt as to that crime was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Mastro, J.E, Cohen, Miller and Hinds-Radix, JJ., concur.